Citation Nr: 0934317	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  04-34 779	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10% for bilateral 
hearing loss prior to March 2008.

2.  Entitlement to a rating in excess of 20% for bilateral 
hearing loss since March 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to April 1970.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a July 2003 rating action that denied a 
compensable rating for bilateral hearing loss.

In January 2007, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.

By decision of April 2007, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By rating action of May 2008, the RO granted a 10% rating for 
bilateral hearing loss prior to March 2008, and a 20% rating 
since March 2008; the matters of ratings in excess of 10% 
prior to March 2008 and 20% since March 2008 remain for 
appellate consideration.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)), the Board finds 
that all notice and development action needed to render a 
fair decision on the claims on appeal has not been 
accomplished.

In August 2009 written argument, the veteran's representative 
stated that the veteran's hearing loss had worsened since the 
last VA examination in March 2008, and requested a new VA 
examination. 

Where the record does not adequately reveal the current state 
of disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination 
that considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is 
required to schedule an examination whenever evidence 
indicates that there has been a material change in disability 
or that the current rating may be incorrect.  38 C.F.R. 
§ 3.327(a) (2008); see Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Inadequate medical evaluation 
frustrates judicial review.  Hicks v. Brown,  8 Vet. 
App. 417, 422 (1995).  In this case, the duty to assist 
requires that the appellant be afforded a VA audiological 
examination to determine the current extent and degrees of 
severity of his bilateral hearing loss.  Under the 
circumstances, the Board finds that this case must be 
remanded to the RO to obtain such new examination to resolve 
the higher rating issues on appeal.  

The Veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, shall result in 
denial of his claims.  See 38 C.F.R.  § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for any scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

Although the record contains some correspondence from the RO 
to the Veteran in May 2003 and May 2007 addressing some VCAA 
notice and duty to assist provisions, the record does not 
include correspondence that sufficiently addresses the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify a claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, its severity and duration, and its impact 
upon employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, the Veteran has not received adequate notice of 
the criteria set forth in Vazquez-Flores.  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  To avoid 
any prejudice to the Veteran, the Board finds that the RO, in 
the first instance, must give him full notice of the criteria 
set forth in Vazquez-Flores.

The RO's notice letter to the Veteran should explain that he 
has a full 1-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period).  After providing the required 
notice, the RO should obtain any additional evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send the Veteran and 
his representative a letter that informs 
them of what kind of evidence is needed 
to substantiate his increased rating 
claim, to specifically include the 
criteria set forth in Vazquez-Flores.  
The letter should also request him to 
provide sufficient information, and if 
necessary, authorization, to enable the 
RO to obtain any additional pertinent 
evidence that is not currently of 
record.  The RO should also explain the 
type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
Veteran that he has a full 1-year period 
to respond (although the VA may decide 
the claims within the 1-year period).

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and/or responses received should be 
associated with the claims folder.

3.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  Thereafter, the RO should schedule 
the Veteran for an audiological 
examination to determine the nature and 
degree of severity of his bilateral 
hearing loss and how it impairs him 
functionally.  The entire claims folder 
must be provided to and reviewed by the 
examiner, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.    
  
The examiner should specifically describe 
the effects of the veteran's bilateral 
hearing disability on his occupational 
functioning and daily activities.           

The examiner should set forth all 
examination findings, along with the 
complete rationale for any opinion 
expressed and conclusion reached, in a 
typewritten report.



5.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

6.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority, to include 
application of the provisions of 
38 C.F.R. § 4.86 (2008) with respect to 
any exceptional patterns of hearing 
impairment, and 38 C.F.R. § 3.321(b)(1) 
(2008) with respect to the propriety of 
referral for extraschedular rating.   

8.  If any benefit sought on appeal has 
not been granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

